      Case
       Case1:20-cv-10617-WGY
            8:20-cv-00780-TDC Document
                              Document322-7 Filed07/30/20
                                       159 Filed  10/23/20 Page
                                                            Page1 1ofof10
                                                                        10



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND


 COREAS,et a/.,

                 Petitioners-Plaintiffs,

        V.                                             Civil Action No.: 8:20-cv-00780-TDC


 BOUNDS,et al.,

                 Respondents-Defendants.


                 ORDER REGARDING HEALTH INSPECTION MANDATE
                                    AND VISITING PROTOCOL


       The Court hereby orders the following visiting protocols and mandate for the Court-

ordered onsite inspection to be conducted by Dr. Fred Rottnek at the Howard County Detention

Center("HCDC")on August 1, 2020 and the Worcester County Detention Center("WCDC")on

July 31, 2020;

   A) Visiting Protocol

       1. Dr. Rottnek will have full access to inspect the following areas and items in the
          Howard County Detention Center and the Worcester County Detention Center
          (collectively, the "Maryland Facilities"):

             a. Places
                     i.   All buildings housing detainees
                    ii.   All lobbies, including public and inmate
                   hi.    Intake or booking facilities
                   iv.    Holding cells
                    V.    Infirmary or medical units
                   vi. Medical clinic
                  vii. Negative pressure isolation rooms,if available
                 viii. Pods/Housing
                          1. General population housing detainees
                          2. Housing units of all the plaintiffs
                          3. Any special C0VID-19+ housing or cohorting units
                          4. Quarantine units
                             5. Sinks/Showers/Toilets
                             6. Telephones
                             7. Common areas

                                                   1
  Case
   Case1:20-cv-10617-WGY
        8:20-cv-00780-TDC Document
                          Document322-7 Filed07/30/20
                                   159 Filed  10/23/20 Page
                                                        Page2 2ofof10
                                                                    10



              ix. Segregation/solitary confinement units
               X. Dining areas and kitchen
              xi. Laundry and clothing storage facilities
              xii. Visitation areas
            xiii. Recreation yards
            xiv. Any other common areas, including chapels, multi-purpose rooms,
                  gymnasiums, and libraries
             XV. Staff break rooms; staff locker rooms; bathrooms; or any other area where
                  staff may congregate
            xvi. Courtrooms or legal presentation areas
           xvii. Transportation vehicles, driveways, and entryways to facilities
       b. PPE(and education materials), inventory, availability, education regarding use,
          and processes for
                i. Detainees and inmates
               ii.   Correctional staff
              iii. Medical staff
             iv. Others (vendors, visitors, etc.)
       c. Cleaning supplies(as well as signage and education materials)
               i. Availability in the areas above
              ii. Supplies/inventories
             iii. Cleaning instructions and schedules
       d. HVAC
               i. Observation of ventilation in all the areas above
              ii. Any negative pressure isolation rooms
             iii. Movement of air in high traffic areas
       e. Observation of behaviors(and education materials about signs and symptoms of
          COVID-19, social distancing, use ofPPE, use of cleaning and hygiene supplies)
               i. Adequate physical distancing
               ii. Correct use ofPPE and cloth masks
              iii.   Cleaning in high use areas (phones, common areas)
              iv.    Cleaning in individual cells or bed areas
               v.    Processes and compliance for entering and leaving building
              vi.    Processes and compliance for moving around in building

2. Dr. Rottnek vdll have full access to view the following records to the extent they
   exist:


            a. Facility records
                   i. Policies and processes that have been developed to respond to the
                       current COVID-19 pandemic,including
                           1. Treatment, housing, and management of inmates
                           2. Quarantine practices
                           3. Housing policies of COVID-19+ detainees and inmates
                           4. Housing and monitoring of high-risk detainees and inmates for
                               COVID-19, as defmed by CDC,
Case
 Case1:20-cv-10617-WGY
      8:20-cv-00780-TDC Document
                        Document322-7 Filed07/30/20
                                 159 Filed  10/23/20 Page
                                                      Page3 3ofof10
                                                                  10



                           httDs://www.cdc.gov/coronavirus/2019-ncov/need-extra-
                         precautions/
                      5. Testing policies ofinmates, staff, vendors, and any other
                         people entering the Maryland facilities
                      6. Guidance for social distancing, use ofPPE and cloth masks,
                         cleaning, and hygiene for inmates, staff, vendors, and any other
                         people entering the Maryland facilities
                      7. Updates in communication with medical staffregarding
                         provision of healthcare, management ofsick call, and housing
                         ofinmates in quarantine and those who test positive for
                           COVID-19
                      8. Reentry guidance for detainees and inmates upon release
                      9. Contingency plans for employee/staffshortages
             ii.   Grievance records, or any inmate/detainee complaints (informal or
                   formal) filed since 2/1/2020, and facility/ICE response
            hi.    Detainee and inmate rosters, including by housing unit, since 2/1/2020
            iv.    Signage and education materials that are currently posted in the facility
             V.    Absentee and attendance logs of correctional and or medical staff since
                   2/1/2020
            vi. Employment rosters and supervisory charts for all employees, medical
                 staff, and contractors at facilities
            vii. Records of training, certification, and licensing status and shifts of
                   medical staff
           viii. Records of all employees, staff, and contractors who have tested
                 positive for COVrD-19, or who have been suspected of COVrD-19
                   infection
             ix. Records related to screening of all employees, staff, and contractors
                 for COVID-19 prior to entry to facility
              X. Schematic drawings that describe the physical layout of the facility;
             xi. Facilities' detainee and inmate daily census since 2/1/2020
            xii. Emergency medical transportation(number ofrun and reason for each
                 run since 2/1/2020)
           xiii. COVID-19 tests administered
                    1. Reported by tests administered to detainees and inmates,
                       correctional staff, and medical staff
                    2. Reported by viral vs. antibody tests
                    3. Surveillance testing: has a program been initiated?
           xiv. Minutes of meetings between correctional staff and medical staff
            XV. Minutes or records of meetings or communications between
                correctional staff and ICE/DHS regarding COVID-19;
           xvi. Contracts and/or communications with infectious disease and/or
                   sanitations specialists to address recommendation and applications to
                   facilities
      Case
       Case1:20-cv-10617-WGY
            8:20-cv-00780-TDC Document
                              Document322-7 Filed07/30/20
                                       159 Filed  10/23/20 Page
                                                            Page4 4ofof10
                                                                        10



                    xvii. Floor plans of housing units
                   xviii. Communications between facilities and ICE/DHS regarding adherence
                          to COVID-19 protocols, guidance, or requirements issued by ICE or
                            the CDC
              b. Medical records
                       i. Mortality reviews ofinmates who have died since 2/1/2020
                      ii. Registry or rosters and medical records ofinmates and detainees
                          vulnerable for COVID-19 infection, including but not limited to the
                          following conditions:
                                1. Asthma
                               2. Chronic kidnev disease being treated with dialvsis
                               3. Chronic lung disease, such as emphysema and COPD
                               4. Diabetes
                               5. Hemoglobin Disorders, including sickle cell anemia
                               6. Immunocomnromised persons, including those with HIV/AIDS
                               7. Liver disease, including hepatitis
                               8. People aged 65 vears and older
                               9. Serious heart conditions, including past myocardial infarctions,
                                  and congestive heart failure
                               10. Severe obesitv
                                11. Neurological conditions, such as epilepsy
                                12. Serious mental illness (those that severely impact daily
                                    fiinctioning), such as schizophrenia, bipolar affective disorder,
                                    major depression
                     hi.    Registry ofinmates enrolled in chronic care clinics (part of NCCHC
                            accreditation)
                     iv.    Any changes in protocols, e.g., chronic care clinics, medication passes,
                            sick calls, due to COVID-19
                       V.   Sick call and sick call responses since 2/1/2020
                      vi.   Daily infirmary/medical unit census since 2/1/2020
                     vii.   Daily infirmary new admissions since 2/1/2020
                    viii.   Records of all inmates and detainees with confirmed or suspected
                            cases of COVID-19
                     ix. Records of all inmates or detainees who have been referred to offsite
                         medical treatment or hospitalization since 2/1/2020
                      X. Records related to screening ofinmates and detainees for COVID-19.

3.     Confidential Communications with Detainees and Interpretation Services

       Dr. Rottnek shall be provided the opportunity to speak with any detainees, with their

consent, in a private and confidential area provided by Respondents. Detainees will not face any

retaliation for communicating with Dr. Rottnek. In order to enable Dr. Rottnek to interview
       Case
        Case1:20-cv-10617-WGY
             8:20-cv-00780-TDC Document
                               Document322-7 Filed07/30/20
                                        159 Filed  10/23/20 Page
                                                             Page5 5ofof10
                                                                         10



detainees who are not English-speaking, Dr. Rottnek shall have access to telephonic

interpretation services as follows:

     • Ms. Victoria Dopazo, a Spanish interpreter agreed to by the parties, will be available to

         Dr. Rottnek to provide Spanish interpretation by telephone;

     • Legal Language Services, a third party on-demand telephonic interpretation service

         agreed to by the parties, will be available to Dr. Rottnek should he need interpretation for

         any languages other than Spanish.

The Maryland Facilities shall provide an unmonitored, unrecorded phone line for Dr. Rottnek to

use while interviewing any detainee or inmate for the purposes of any necessary interpretation

services.


4.       Access to the Record


         Dr. Rottnek shall have full access to the record in this case should he choose to view any

previously filed documents.


5.       Electronic records at the Maryland Facilities

         The Maryland Facilities shall have staff available to facilitate the retrieval of electronic

records requested by Dr. Rottnek during the course of his site inspections.

6.       Use of videoconferencing or livestreaming prohibited

         No videoconferencing or livestreaming will be allowed during any part ofDr. Rottnek's

inspection ofthe Maryland Facilities.

7.       Photos or videos taken during the inspection

         Dr. Rottnek shall be allowed to bring with him a cell phone, camera, writing implement,

and any other equipment he may need to conduct his site visit. These items will all be subject to

routine inspection by the facility. He will be allowed to take photographs and video as he deems
      Case
       Case1:20-cv-10617-WGY
            8:20-cv-00780-TDC Document
                              Document322-7 Filed07/30/20
                                       159 Filed  10/23/20 Page
                                                            Page6 6ofof10
                                                                        10



necessary. Any photos or videos taken during Dr. Rottnek's inspection of the Maryland Facilities

will be subject to the terms and conditions of the Stipulated Order of Confidentiality filed by the

parties on July 29, 2020 at EOF 156.

8.     Dr. Rottnek's final report

       Dr. Rottnek's final report shall be provided to the Court and the parties upon completion.

Before any part of the final report is made public, counsel for the parties shall have four (4)

business days to advise the Court of any aspects of the report that a party views as confidential or

privileged information that should be redacted prior to the report being made public.

9.     Stipulated order to protect confidentiality

       The Stipulated Order of Confidentiality filed by the parties on July 29,2020 at ECF 156,

shall govern materials provided by the Maryland Facilities, site inspections and the final expert

report concerning the production of confidential, for official use only,law enforcement sensitive,

and/or private information.

10.    Both parties available by phone during the inspection of the Maryland Facilities

       Counsel for the parties shall be remotely available by telephone to discuss any issues that

may arise during the inspection ofthe Maryland Facilities. If Dr. Rottnek is required to contact

counsel to resolve a dispute, he will first call Petitioners' counsel Sirine Shebaya who, without

discussing the substance of Dr. Rottnek's call, will then immediately initiate a conference call

with Respondents' counsel Vince Vaccarella or Vickie LeDuc so that both parties can hear any

questions Dr. Rottnek may have. The parties will then discuss the issue outside the presence of

Dr. Rottnek and attempt to reach an agreement. No photos or videos taken by Dr. Rottnek shall

be used to assist in resolving a dispute unless deemed necessary by both parties. If the parties

are unable to resolve the dispute, the authorities at each respective facility will resolve the
      Case
       Case1:20-cv-10617-WGY
            8:20-cv-00780-TDC Document
                              Document322-7 Filed07/30/20
                                       159 Filed  10/23/20 Page
                                                            Page7 7ofof10
                                                                        10



dispute and Dr. Rottnek shall provide a detailed explanation of all circumstances surrounding

said dispute in his report to the Court.

   6) Mandate

       Dr. Rottnek's expert report shall answer the following questions:

Testing and Screening

1. Are the Maryland Facilities accepting new detainees? How many are received each month and
are there any limitations on the number of new detainees that can be accepted?

2. What COVID-19 testing, screening, or quarantine procedures are used on new arrivals and are
they adequate?

3. What COVID-19 testing, screening, or quarantine procedures are used on correctional staff
entering and exiting the Maryland Facilities and are they adequate?

4. Are visitors pennitted and under what circumstances? What COVID-19 testing or screening
procedures are used on visitors entering and exiting the Maryland Facilities and are they
adequate?

5. Are detainees allowed to leave and return to the Maryland facilities for court appearances? If
so, what COVID-19 testing, screening, or quarantine procedures are used on detainees entering
and exiting the Maryland Facilities and are they adequate?

6. Are staff engaged in testing or screening provided with adequate instruction on how to use
relevant equipment,such as thermometers?

7. What testing of detainees and staff has occurred to date and what were the results? How many
suspected and confirmed cases of COVID-19, and hospitalizations have there been at each of the
Maryland Facilities? When?

8. What policies and procedxures do the Maryland Facilities have to test detainees and staff
because ofsigns of COVID-19 exposure and are those policies and procedures adequate and
adequately followed?

9. Is there a policy or procedure to regularly test detainees for COVID-19? Is it adequate to
determine whether the coronavirus is present in the facility?


II. Medical / Quarantine

10. In addition to testing, what policies and procedures are in place to detect whether detainees
may have COVID-19?
      Case
       Case1:20-cv-10617-WGY
            8:20-cv-00780-TDC Document
                              Document322-7 Filed07/30/20
                                       159 Filed  10/23/20 Page
                                                            Page8 8ofof10
                                                                        10



           a. Have the Maryland Facilities been adequately and timely identifying such
              detainees and responding to sick calls relating to possible cases of COVID-19?

11. What policies and procedures are in place on what to do when a detainee or staff member
tests positive for COVID-19,has symptoms of COVID-19 as defined by the CDC,or is
otherwise suspected of having COVID-19? Are they adequate and adequately enforced?

           a. What type of treatment or care is provided? Is it adequate?

12. What policies and procedures are in place as to when and for how long detainees or staff are
quarantined or isolated if they have been exposed to COVID-19 or test positive for COVID-19?
Are they adequate and adequately enforced?

13. What are the conditions for a detainee who is quarantined or isolated?

           a. Are detainees adequately monitored so they receive urgent care when needed?

           b. Do such detainees have adequate access to a clean cell or isolation unit, daily
               showers, clean clothing and clean linens, and legal and personal calls?

           c. How do these conditions compare to the conditions in non-quarantine housing? Do
               they deter residents from reporting COVID-19 symptoms?

14. How large is the medical unit, in terms of area and number of beds? Are there an adequate
number ofbeds and adequate spacing?

15. Do either of the Maryland Facilities have negative pressure isolation rooms? How are tliey
used? Are they necessary and are there a sufficient number?

16. How are residents in non-quarantine units able to access medical care, including reporting
symptoms of COVID-19 to medical staff? Is the response adequate in timing and the provision
of appropriate care?

17. How frequently do the Maryland Facilities' medical staff meet with the Maryland Facilities'
staff and detainees to educate them about COVID-19 symptoms and precautions, and what
information is conveyed?

III. High-Risk Detainees

18. Are there specific policies and procedures in place to identify those who are at high risk of
serious illness or death due to COVID-19? Does each facility have a record ofsuch detainees?

19. What policies and procedures are in place to protect high-risk detainees from COVID-19?
Are those procedures adequate and adequately applied?
      Case
       Case1:20-cv-10617-WGY
            8:20-cv-00780-TDC Document
                              Document322-7 Filed07/30/20
                                       159 Filed  10/23/20 Page
                                                            Page9 9ofof10
                                                                        10



IV. Social Distancing

20. What is the capacity of each Maryland Facility and what is the current occupancy? How
many residents share a cell, and what is the approximate size ofthe cell? Is there adequate social
distancing in cells?

21. Do cells have toilets and sinks? If not, how many residents share how many toilets and sinks
in common bathrooms?


22. What is the approximate size of common areas, how many residents use those common areas,
and for what purpose (e.g., dining, recreation)? Is the space adequate to maintain social
distancing?

23. What policies and procedures are in place for social distancing in common areas? Are they
adequate? Are they being adequately enforced?

V. Environmental Health and Hygiene

24. What policies and procedures are in place relating to the use of personal protective
equipment("PPE") and is there adequate instruction on and enforcement ofthose procedures,
including the proper fitting and disposal ofPPE?

           a. What PPE are staff and detained workers given, including in food service, and are
              they required to wear such equipment and instructed on how to do so?

           b. What PPE are detainees given and how and when are they required to use them?

           c. Are there sufficient quantities ofPPE in the Maryland Facilities' stockpile?

25. What policies and procedures are in place for cleaning (a) detainee common areas, including
food service areas, bathrooms, and showers; and (b)non-detainee common areas and hallways?
Who performs the cleaning and are they adequately trained? Are those areas being adequately
cleaned at the present time?

26. What policies and procedures are in place for cleaning detainee cells? Are detainees provided
with adequate guidance and supplies, such as cleaning products and rags?

27. What policies and procedures are in place to direct and educate staff and detainees to
maintain hygiene generally? Are residents provided with adequate personal hygiene products,
including soap and access to hand sanitizer?

28. Have the Maryland Facilities retained a registered sanitarian to oversee the environmental
health and safety programs? Has that sanitarian performed adequately?

29. Have the Maryland Facilities consulted with public health professionals regarding strategies
to strengthen the COVID-19-related education program for both staff and detainees? Ifso, have
the Maryland Facilities implemented those education program strategies?
      Case
       Case1:20-cv-10617-WGY
            8:20-cv-00780-TDC Document
                              Document322-7 Filed07/30/20
                                       159 Filed  10/23/20 Page
                                                            Page10
                                                                 10ofof10
                                                                        10




VI. other


30. Are the Maryland Facilities providing consistent and reliable access to legal calls or visits?

31. Are the Maryland Facilities staffed so that there are sufficient personnel on duty to allow for
absences due to COVID-19 infection or exposure?

32. In what ways,if any, do immigration detainees interact with, or use the same space and
facilities, as criminal detainees? Do these interactions allow for COVID-19 to be transmitted
from criminal detainees to immigration detainees? Has the facility taken sufficient steps to
prevent such transmission?

33. In what ways, if any, do staff working with immigration detainees overlap with, interact with,
or use the same space and facilities, as staff working with criminal detainees? Do these
interactions allow for COVID-19 to be transmitted from criminal detainees or related staffto
immigration detainees? Has the facility taken sufficient steps to prevent such transmission?




Accordingly, it is SO ORDERED this           ay of                    _, 2020, by the United States
District Court for the District of Maryland:




                                      THEODORE D. CHUAN
                                      United States District Jud




                                                10
